Clarence F. Buckley and Pauline A. Buckley v. Commissioner.Buckley v. CommissionerDocket No. 61688.United States Tax Court1958 Tax Ct. Memo LEXIS 58; 17 T.C.M. 837; September 8, 19581958 Tax Ct. Memo LEXIS 58">*58  HARRON Order HARRON, Judge: The Findings of Fact and Opinion in this case was filed December 13, 1957. See 29 T.C. 455">29 T.C. 455. The Court, on its own motion, desires to correct an error in the text of the Opinion in the reference to the provisions of section 294(d)(2) of the 1939 Code, which appears in the next to the last paragraph on page 462. Therefore, it is ORDERED: That there shall be deleted from the first sentence in the next to the last paragraph of the Opinion, on page 462, the words, "net estimated income", and that the words "estimated tax" shall be substituted, so that the corrected sentence will read: "Section 294(d)(2) prescribes an addition to the tax where 80 per cent of the tax exceeds the estimated tax."